Title: From Thomas Jefferson to John Barnes, 30 July 1802
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello July 30. 1802.
          
          Mr. Smith has sent under cover to me the inclosed post-note for three hundred & sixty dollars, Genl. Kosciusko’s dividend, which, as I have no account opened with him, I inclose you. mr Jefferson writes me he has received Canal dividend for mr Short 198. D. which he credits you for. should you want it you will of course draw for it, otherwise it is not improbable I may have occasion for some money in Richmond before I leave this.—I arrived here without accident on the 25th. my groceries have arrived at Richmond, but not yet here. I will thank you to send off the box left at Washington by the first possible conveyance, as it’s contents are considerably wanted. Accept assurances of my affectionate esteem.
          
            Th: Jefferson
          
        